
	
		I
		112th CONGRESS
		1st Session
		H. R. 1494
		IN THE HOUSE OF REPRESENTATIVES
		
			April 12, 2011
			Mr. Owens introduced
			 the following bill; which was referred to the
			 Committee on
			 Appropriations
		
		A BILL
		Making appropriations to provide pay and allowances to
		  members of the Armed Forces, including reserve components thereof, and death
		  gratuities on behalf of deceased members and other eligible persons
		  notwithstanding a Government shutdown.
	
	
		1.Emergency appropriation of
			 funds for military pay, allowances, and death gratuities during funding gap
			 impacting the Armed Forces
			(a)Appropriation of
			 fundsAmounts are hereby
			 appropriated, out of any money in the Treasury not otherwise appropriated, to
			 the Secretary of Defense (and the Secretary of Homeland Security in the case of
			 the Coast Guard) during a funding gap impacting the Armed Forces in such
			 amounts as may be necessary to allow the Secretaries of the military
			 departments (and the Secretary of Homeland Security in the case of the Coast
			 Guard)—
				(1)to provide pay and allowances without
			 interruption to members of the Armed Forces who perform active service during
			 the funding gap; and
				(2)to provide death
			 gratuities on a timely basis pursuant to subchapter II of chapter 75 of title
			 10, United States Code, during the funding gap.
				(b)Funding gap
			 definedIn this section, the
			 term funding gap means any period of time during fiscal year
			 2011 for which interim or full-year appropriations (other than as provided by
			 this section) for the personnel accounts of the Armed Forces for that fiscal
			 year have not been enacted.
			
